 



EXHIBIT 10.9.3

THIS NOTE AND ANY SECURITIES THAT MAY BE ISSUABLE UPON CONVERSION OF THIS NOTE
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933
ACT”), OR THE SECURITIES LAWS OF ANY STATE. THIS NOTE MAY NOT BE SOLD,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE 1933 ACT AND SUCH REGISTRATION OR QUALIFICATION AS MAY BE
NECESSARY UNDER THE SECURITIES LAWS OF ANY JURISDICTION, OR AN OPINION OF
COUNSEL SATISFACTORY TO THE MAKER THAT SUCH REGISTRATION OR QUALIFICATION IS NOT
REQUIRED.

INyX PHARMA, LIMITED.

6% PROMISSORY NOTE DUE December 31, 2005

        GBP2, 500,000       April 6, 2005

      INyX PHARMA, LTD., a company organized under the laws of England and Wales
(the “Maker”), for value received, hereby promises to pay to STIEFEL
LABORATORIES, INC., a New York corporation (the “Holder”), or its permitted
assigns, in accordance with the terms and conditions of this Promissory Note
(the “Note”) the aggregate principal amount of TWO MILLION FIVE HUNDRED THOUSAND
POUNDS STERLING (GBP2, 500,000.00) (the “Principal Amount”), plus interest
(computed on the basis of a 360 day year) on the Principal Amount from time to
time remaining unpaid hereon at the rate of SIX PERCENT (6%) per annum from the
date hereof until the entire Principal Amount hereof and all interest accrued
thereon is paid. The Principal Amount hereof and interest hereon shall be
payable in Pounds Sterling to the following account of the Holder in Miami,
Florida: Bank of America NA, London, Swift BOFAGB22, Sort code 16-50-50, Acct
name: Bank of America N.A. U.S. FX Operations, Acct number: 600890661010, FFC
Stiefel Laboratories, or at such other location as the Holder may notify the
Maker from time to time.

      1. Principal and Interest. The Maker will repay the Principal Amount to
the Holder in three (3) equal quarterly installments of EIGHT HUNDRED THIRTY
THREE THOUSAND THREE HUNDRED THIRTY THREE POUNDS STERLING AND THIRTY THREE PENCE
(GBP833, 333.33) (each, a “Principal Installment Payment”). The first Principal
Installment Payment, the second Principal Installment Payment and the final
Principal Installment Payment will be due and payable on June 30, 2005,
September 30, 2005 and December 31, 2005 (the “Maturity Date”), respectively.
Interest shall be paid on a quarterly basis, commencing on April 6, 2005, and
continuing on the last day of each calendar quarter thereafter until the
outstanding Principal Amount of this Note has been paid in full to the Holder.
All principal, interest, fees and expenses not otherwise paid in accordance with
the terms of this Note shall become due and payable on the Maturity Date.

 



--------------------------------------------------------------------------------



 



      2. Events of Default. The Maker agrees that the occurrence of any one or
more of the following events shall constitute an “Event of Default” under this
Note: (i) the failure or refusal of the Maker to pay any sum as required under
this Note within three (3) Business Days after such sum is due; (ii) the failure
of Maker to observe or perform (A) any covenant, agreement or obligation
contained in this Note or (B) in any material respect, any representation or
warranty contained in this Note; (iii) the breach by the Maker, in any material
respect, of any covenant, agreement, warranty, representation, or obligation of
the Maker under that certain Manufacturing and Supply Agreement, by and between
the Maker and the Holder, dated March 7, 2003 (the “Supply Agreement”) not cured
within 60 days after written notice of the breach (as provided in Section 10.2
thereof); (iv) the termination of the Supply Agreement, other than a termination
caused by the breach or insolvency of the Holder, or a termination of the Supply
Agreement by the Holder without cause; (v) the Maker makes an assignment for the
benefit of creditors, files a petition in bankruptcy, applies to or petitions
any tribunal for the appointment of a custodian, receiver, intervenor or trustee
for the Maker or a substantial part of the Maker’s assets; or if the Maker
commences any proceeding under any bankruptcy, arrangement, readjustment of
debt, dissolution or liquidation law or statute of any jurisdiction, whether now
or hereafter in effect; or if any such petition or application is filed or
proceeding commenced against the Maker or if any such custodian, receiver,
intervenor or trustee shall have been appointed and the same shall have not been
dismissed within thirty (30) days after such filing commencement or appointment;
and (vi) the Note, or any provision thereof, shall at any time after its
execution and delivery and for any reason whatsoever, ceases to be in full force
and effect, valid and enforceable in England or in the State of New York,
U.S.A., or the Maker shall at any time fail to agree that the Note and all
provisions hereof are in full force and effect, valid and enforceable both in
England and the State of New York, U.S.A..

      In the event of an Event of Default, the Holder of the Note may, so long
as such condition exists, declare the entire outstanding principal balance and
unpaid accrued interest hereon immediately due and payable.

      3. Default Rate of Interest. At the Holder’s sole option the entire unpaid
principal balance of the Note shall bear interest until paid at an augmented
annual rate (the “Default Rate”) from and after the occurrence and during the
continuation of any Event of Default, regardless of whether the Holder also
elects to accelerate the maturity of the debt evidenced by this Note; provided,
however, that after judgment all such sums shall bear interest at the greater of
the Default Rate or the rate prescribed by applicable law for judgments. At the
Holder’s sole option, all interest, which accrues at the Default Rate, shall be
due and payable on the Holder’s demand from time to time. The Default Rate shall
equal the lesser of (i) eighteen percent (18%) per annum or (ii) the maximum
interest rate permitted by applicable law, if any.

      4. Rights and Remedies. The Holder shall be entitled to pursue any and all
rights and remedies provided by applicable law (including the New York Uniform
Commercial Code) and under the terms of this Note, all of which shall be
cumulative and may be exercised successively or concurrently. Upon the
occurrence and during the continuation of any Event of Default, the Holder at
its option may at any time declare any or all other liabilities of the Maker to
the Holder immediately due and payable (notwithstanding any contrary provisions
thereof) without demand or notice of any kind. In addition, the Holder shall
have the right to set-off any and all sums owed to the Maker by the Holder in
any capacity (whether or not then due) against the debt evidenced by this Note
and/or against any other liabilities of the Maker to the Holder. The

2



--------------------------------------------------------------------------------



 



Holder’s delay in exercising or failure to exercise any rights or remedies to
which the Holder may be entitled if any Event of Default occurs shall not
constitute a waiver of any of the Holder’s rights or remedies with respect to
that or any subsequent Event of Default, whether of the same or a different
nature, nor shall any single or partial exercise of any right or remedy by the
Holder preclude any other or further exercise of that or any other right or
remedy. No waiver of any right or remedy by the Holder shall be effective unless
made in writing and signed by the Holder, nor shall any waiver on one occasion
apply to any future occasion, but shall be effective only with respect to the
specific occasion addressed in that signed writing. .

      5. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions herein will be made pursuant to
and in accordance with Article 14 of the Supply Agreement.

      6. Prepayment. This Note may be prepaid by the Maker, in whole or in part,
without incurring any prepayment penalty. Payments shall be applied first to the
unpaid fees and expenses of the Holder, then to accrued and unpaid interest,
with the balance to the Principal Amount.

      7. No Transfer. This Note may not be offered, sold, transferred, pledged
or otherwise disposed of, in whole or in part, to any person or entity other
than to any affiliate of the Holder.

      8. GOVERNING LAW. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF.

      9. Jurisdiction. The Maker irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any Florida court or
Federal court of the United States of America sitting in Miami-Dade County, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Note, or for recognition or enforcement of any judgment, and
the Maker hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
Florida State court or, to the fullest extent permitted by law, in such Federal
court. The Maker hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

      The Maker irrevocably and unconditionally waives, to the fullest extent it
may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Note in any Florida State or Federal court sitting in
Miami-Dade County. The Maker hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

      10. Waiver and Consent. To the fullest extent permitted by law, the Maker
hereby: (a) waives demand, presentment, protest, notice of dishonor, suit
against or joinder of any other person, and all other requirements necessary to
charge or hold the Maker liable with respect to the Note; (b) waives any right
to immunity from any such action or proceeding and waives any

3



--------------------------------------------------------------------------------



 



immunity or exemption of any property, wherever located, from garnishment, levy,
execution, seizure or attachment prior to or in execution of judgment, or sale
under execution or other process for the collection of loans; and (c) waives any
right to interpose any set-off or counterclaim or to plead any statute of
limitations as a defense in any such action or proceeding, and waives all
statutory provisions and requirements for the benefit of the Maker, now or
hereafter in force.

      11. Costs, Indemnities and Expenses. The Maker agrees to pay all filing
fees and similar charges and all costs incurred by the Holder in collecting or
securing or attempting to collect or secure the Note, including attorneys’ fees,
whether or not involving litigation and/or appellate, administrative or
bankruptcy proceedings. The Maker agrees to pay any documentary stamp taxes,
intangible taxes or other taxes (except for federal or state income or franchise
taxes based on the Lender’s net income) which may now or hereafter apply to the
Note or any payment made in respect of the Note or any security for the Note,
and the Maker agrees to indemnify and hold the Holder harmless from and against
any liability, costs, attorneys’ fees, penalties, interest or expenses relating
to any such taxes, as and when the same may be incurred.

      12. Maximum Interest Rate. In no event shall any agreed to or actual
exaction charged, reserved or taken as an advance or forbearance by the Holder
as consideration for the Note exceed the limits (if any) imposed or provided by
the law applicable from time to time to the Note for the use or detention of
money or for forbearance in seeking its collection; the Holder hereby waives any
right to demand such excess. In the event that the interest provisions of this
Note or any exactions provided for in this Note shall result at any time or for
any reason in an effective rate of interest that transcends the maximum interest
rate permitted by applicable law (if any), then without further agreement or
notice the obligation to be fulfilled shall be automatically reduced to such
limit and all sums received by the Holder in excess of those lawfully
collectible as interest shall be applied against the principal of the Note
immediately upon the Holder’s receipt thereof, with the same force and effect as
though the payor had specifically designated such extra sums to be so applied to
principal and the Holder had agreed to accept such extra payment(s) as a
premium-free prepayment or prepayments. During any time that the Note bears
interest at the maximum lawful rate (whether by application of this Section, the
Default Rate provisions of this Note or otherwise), interest shall be computed
on the basis of the actual number of days elapsed and the actual number of days
in the respective calendar year.

      13. WAIVER OF TRIAL BY JURY. EACH OF THE MAKER AND THE HOLDER HEREBY
KNOWINGLY AND VOLUNTARILY WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY LITIGATION
BASED HEREON OR ARISING OUT OF OR IN CONNECTION WITH ANY TRANSACTION
CONTEMPLATED HEREBY.

4



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the Maker has caused this Note to be duly executed as
of the date set forth below.

DATED: April 6, 2005

            INyX PHARMA LIMITED.
      By:   /s/  Steven J. Handley       Name:   Steven J. Handley       
Title:   President     

5